Citation Nr: 1409683	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-50 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for temporomandibular joint dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from January 2004 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the Veteran having lived in South Carolina during the course of this appeal, jurisdiction is with the RO in Columbia, South Carolina.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In his December 2009 substantive appeal, the Veteran initially requested a hearing before a Veterans Law Judge (VLJ) at VA's Central Office in Washington, the District of Columbia as he lived in the area.  Subsequently, he moved and presently resides in Austin, Texas.  A hearing at VA's Central Office for February 6, 2014, was scheduled.  In January 2014, the Veteran requested that a teleconference hearing be scheduled instead as he did not receive the hearing notification letter with enough time to obtain leave from work to travel to Washington.  In February 2014, the Veteran's representative subsequently requested an in-person (i.e., Travel Board) hearing to be held at the local RO.  Therefore, a remand is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to the appropriate RO near his new residence in Austin, 
Texas.

2.  Then, schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



